Citation Nr: 1438861	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether the reduction of a rating for traumatic brain injury (TBI) from 70 percent to 0 percent was proper.


REPRESENTATION

Appellant represented by:  Twana Devors


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988, January 2002 to June 2003, June 2003 to April 2004, May 2004 to August 2004 and October 2004 to January 2006, with service in Kuwait from January 2005 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010 and June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In September 2012, the Veteran was scheduled to testify at a Board hearing per his request for such a hearing, but he failed to report to the hearing without just cause.  


FINDINGS OF FACT

1.  Hypertension did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not shown to be related to service.

2.  The RO entered a rating action proposing a reduction of the Veteran's 70 percent rating for residuals of TBI in March 2010 and, following appropriate notification, took final action on the reduction in June 2010; the RO notified the Veteran and his representative of the action later that same month, and made the reduction effective from September 1, 2010. 

3.  At the time of the June 2010 rating decision, the evidence showed a material improvement in residuals of TBI based on a finding that there was no objective evidence of cognitive or physical impairment as residuals of traumatic brain injury.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The reduction in the schedular evaluation for residuals of TBI, from 70 to 0 percent, effective September 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

As the instant case involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  These provisions have been met and are discussed in the decision below.  Regarding the issue of entitlement to service connection for hypertension, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA initially notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

Also, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim for service connection for hypertension, to include pertinent VA treatment records.  The Board acknowledges that the Veteran has not had a VA examination for this claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination is not needed for this claim because, as it explained in the discussion below, there is no probative evidence indicating that the appellant's current hypertension may be related to service.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide this claim.  Lastly, the appellant was provided with the opportunity to testify at a Board hearing which he requested, but did not report to.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Service Connection for Hypertension

Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002).

Facts and Discussion

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33 (2012).

In this case, the Veteran's service treatment records do not show treatment or complaints for hypertension and he denied having high blood pressure on Reports of Medical History dated in November 1984, February 1989, August 1993 and October 2001.  His recorded blood pressure readings were predominantly under 160 (systolic)/90 (diastolic) with the exception of four readings as follows:  144/94 in September 2002, 154/92 in October 2002, 152/92 in August 2003 and 148/97 in August 2004.  A postservice VA medical record in June 2006 shows that the Veteran denied any history of high blood pressure.  

The first notation of hypertension is shown more than one year after service, in June 2009, when the Veteran was noted to have elevated blood pressure and was assessed as having hypertension.  His reading at that time was 148/94.  He was prescribed a new blood pressure cuff and was to be contacted in a week to obtain the blood pressure readings.  An October 2009 treatment record reflects the Veteran's report that his blood pressure had recently gone up and shows that drug therapy was initiated at that time upon the recommendation of the hypertension guideline.  Accordingly, since the condition was neither noted during service nor within one year of service, the provisions for service connection for hypertension under 38 C.F.R. § 3.303(a) or 3.307, 3.309 are not warranted.

It follows that since hypertension is not shown to be a chronic disability in service, the provisions under 38 C.F.R. § 3.303(b) for a chronic disability since service is not warranted.  As far as service connection based on a showing of continuity of symptomatology after discharge, as noted, there is no notation of hypertension until 2009.  Accordingly, service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology is not warranted.  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013.

As far as the provisions of 38 C.F.R. § 3.303(d) regarding establishing a medical nexus between the Veteran's postservice hypertension and service, there is no probative evidence that supports such a nexus.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

As for the Veteran's belief that his hypertension is the result of his military service, he is competent to give evidence about symptomatology and what he experienced in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed.Cir.2007)), this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Thus, based on the facts of this case, the Veteran is not competent to render an opinion as to the cause or etiology of his hypertension as such a matter requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999). 

Based on the foregoing, the Board finds that the third essential criterion for a grant of service connection - a causal relationship between the current disability and a disease or injury incurred or aggravated during service - has not been met in this case.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Because the competent evidence neither supports the claim, nor is in relative equipoise on this question, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b).

III.  TBI Rating Reduction

Law and Regulations

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

38 C.F.R. § 3.344(c), applicable to ratings such as this, in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  38 C.F.R. § 3.105(e) contains procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.

Specifically, 38 C.F.R. § 3.105(e) (2013), provides, in pertinent part that: 

[w]here the reduction in evaluation of a service-connected disability... is considered warranted and the lower evaluation would result in a reduction... of compensation payments currently being made, a rating proposing the reduction... will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced... effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

Paragraph (i) further provides that VA will inform the beneficiary in the advance written notice of the proposed action that he has the right to a predetermination hearing, provided that the request for such hearing is received by VA within 30 days from the date of the notice.  Id. § 3.105(i).  If no predetermination hearing is requested, final action will be based solely on the evidence of record.  Id.

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 70 percent to 0 percent for residuals of traumatic brain injury was properly executed by the RO.  In a March 2010 rating decision, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit any additional evidence within 60 days to show that his rating should not be reduced.  The RO further notified the Veteran that he could request a personal hearing.  The Veteran did not submit any additional evidence in support of his claim.

The RO took final action to reduce the disability evaluation in a June 2010 rating decision, in which the disability evaluation was reduced from 70 percent to 0 percent disabling, effective September 1, 2010.  The Veteran was notified of such action by letter dated in June 2010.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 70 percent to 0 percent disabling for the Veteran's service-connected residuals of traumatic brain injury.  The Veteran does not contend otherwise.

During the pendency of the appeal, effective October 23, 2008, VA amended the criteria for rating residuals of TBIs.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008). This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date. A Veteran whose residuals of TBI were rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence. 

Moreover, a VA Fast Letter issued in October 2008 (Fast Letter 08-36 (October 24, 2008)) provided that claims received by VA before October 23, 2008 that are not yet final should be rated under the old criteria for periods prior to October 23, 2008, but under the old or the new criteria, whichever is more favorable, for periods beginning on October 23, 2008.  Given that the Veteran's claim was received prior to the effective date of the new criteria and such claim was not final as of October 23, 2008, the Board will evaluate the claim as directed by the October 2008 VA Fast Letter.

The version of 38 C.F.R. § 4.124a , Diagnostic Code 8045 in effect prior to October 23, 2008 provides that subjective complaints such as headaches, dizziness, and insomnia, recognized as symptoms of a brain trauma, are to be rated as 10 percent disabling, and no higher, under Diagnostic Code 9304.  This Code also provides that the 10 percent rating is not to be combined with any other rating for a disability due to brain trauma, and that ratings in excess of 10 percent are not assigned absent a diagnosis of multi-infarct dementia associated with brain trauma.

Under Diagnostic Code 9304, which governs ratings of dementia due to head trauma, a 10 percent disability evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. See 38 C.F.R. § 4.130, Diagnostic Code 9304.

As in effect from October 23, 2008, Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs (traumatic brain injuries) and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Under applicable law, previous determinations which are final and binding, including decisions involving degree of disability, are to be accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a) (2013).  Where evidence establishes such error, the prior decision will be reversed or amended.  Id. 

Facts and Discussion

By way of background, the RO, in July 2008, awarded the Veteran a 10 percent rating for residuals of traumatic brain injury.  The RO noted in its determination that it relied on the Veteran's post deployment questionnaire dated in March 2006 wherein he reported having dizziness, fainting and lightheadedness, to assign a 10 percent evaluation based on purely subjective complaints such as headache, dizziness, insomnia, etc, recognized as symptomatic of brain trauma.  Code 9304 (pre August 23, 2008).

By rating decision in June 2009, the RO continued the Veteran's 10 percent rating for residuals of traumatic brain injury noting the Veteran's failure to report to a scheduled examination in May 2009.  He was advised at this time that the 10 percent rating was reflective of a VA's examiner's findings of headaches as the most significant factor of his traumatic brain injury.  The RO also at this time granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating.  This rating took into consideration factors such as impairment in mood, sleep, memory, insight, and judgment.    

In a September 2009 rating decision, the RO increased the Veteran's disability rating for residuals of traumatic brain injury to 70 percent under Diagnostic Code 8045, effective October 23, 2008 (the date this revised regulation took effect).  See 73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This was primarily due to a VA examiner's finding at a VA peripheral nerve examination in August 2009 that the Veteran had poor judgment and had difficulty making even simple decisions.  The Veteran was thus assigned a level of severity of "3" for the Judgment facet, resulting in the increased rating.  38 C.F.R. § 4.124, Code 8045 (effective October 23, 2008).  

As noted, the RO proposed reducing the Veteran's disability rating for residuals of traumatic brain injury to 0 percent in a March 2010 rating action, and did reduce the rating in a June 2010 rating action, effective September 1, 2010.  The RO relied on results of a December 2009 VA TBI examination to reduce the Veteran's rating.  In this regard, the December 2009 VA examiner, in using the new TBI protocol, found no evidence of TBI.  While he noted that the Veteran had headaches, he found that they were musculoskeletal in nature and opined that all of his symptoms were of non-TBI etiology.  Such a finding clearly shows an improvement in his service-connected residuals of TBI and does not support a compensable rating under either the new or old version of Code 8045.  In specific regard to the Veteran's reported symptoms of decreased memory and concentration, the examiner relayed a VA neuropsychiatric examiner's finding in June 2009 that the Veteran demonstrated very poor effort at the evaluation.  He noted that the June 2009 examiner's clinical impression was that the Veteran did not give sufficient effort to undergo a comprehensive neuropsychological evaluation and that his score on an effort measure suggested that he may have intentionally attempted to underperform on memory testing.  The June 2009 examiner concluded by stating that based on self-report and medical records, there did not appear to be a significant TBI injury to explain current presentation.  He added that the Veteran's subjective memory complaints would be likely explained by his sleep difficulties (and non-compliance with CPAP), alcohol abuse, chronic pain, and possible PTSD symptoms.  

In terms of PTSD symptoms, as noted, the Veteran is presently service connected for PTSD rated 30 percent disabling.  The December 2009 VA examiner stated that he asked the Veteran about this TBI symptoms, which seemed to overlap the symptoms he had with PTSD, and noted that his treatment had been mainly through medications for PTSD.  He said he did not see any symptoms at that time that needed to be in the discussion that needed to distinguish from TBI symptoms.  Regarding overlapping symptoms, Note (1) under the revise Code 8045 provides that when there is an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code, do not assign more than one evaluation based on the same manifestations.  This note goes on to provide that if the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  Thus, in view of the December 2009 examiner's notation that the Veteran's reported TBI symptoms overlapped with his PTSD symptoms and his finding of no evidence of TBI, the Board finds that the scheduler criteria for PTSD provides for the better assessment of overall impaired functioning due to both conditions.  See also 38 C.F.R. § 4.14 (2013) (the evaluation of the same disability or symptomatology under various diagnoses is to be avoided).  

To the extent that the Veteran reports experiencing residuals of TBI separate and distinct from his PTSD warranting a compensable rating, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 D. 3d 1372, 1376-77 (Fed.Cir.2007)).  However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  See Jandreau v. Nicholson, 492 D. 3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999).  Indeed, even if the Veteran's lay opinion was competent, the specific and reasoned opinion of the trained VA medical professional in December 2009 finding no evidence of TBI outweighs the Veteran's general lay assertion of TBI residuals.  This is in light of the medical examiner's training, expertise and specialized knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For the foregoing reasons, the preponderance of the evidence is against restoration of the 70 percent rating for residuals of TBI from September 1, 2010.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for hypertension is denied.

The reduction of the disability rating for service-connected residuals of TBI from 70 percent to zero percent, effective September 1, 2010, was proper.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


